Title: To Alexander Hamilton from Edmund Randolph, 12 August 1790
From: Randolph, Edmund
To: Hamilton, Alexander


New York, August 12th. 1790.
Sir,

In answer to your Official letter of the 19th. of February last I beg leave to observe: that the supplies and services therein mentioned as having been furnished and rendered by individuals for the use of the Public, were undoubtedly from the nature of Contracts, originally debits against the United States: that the Officers who granted the Certificates, debentures or other acknowledgments for those supplies and services, were merely the Agents of the United States: that it is the quality of Agents, to bind their principals and that unless some act between the Officer and creditor shall have made the debt peculiarly the debt of the Officer in his private character, it must remain the debt of the United States. I need not say to you, Sir, how various the forms have been in which business of this sort was transacted; no[r] dwell a moment on the propriety of making exceptions from these general principles, in particular cases.
Edmund Randolph.
